Title: From George Washington to Jesse Root, 7 August 1776
From: Washington, George
To: Root, Jesse



Sir
New York Head Qrs Aug. 7. 1776

I have the most authentick intelligence that Genl Clinton with his whole Southern Army—1000 Hessians & a number of Highlanders have within these few days joined General Howe—that 11,000 more foreign Troops are hourly expected having been left on the Banks of Newfoundland a few days ago—An attack is now therefore to be expected which will Probably decide the Fate of America—The Levies from New Jersey, New York, & Connecticut are not compleated within one half of their Establishment and my whole Army much short of its Complement.
Under these circumstances Sir, I must desire you to apply to

the several Committees or other authority of Connecticut to hasten down as fast as possible the Militia, and I cannot doubt but a sense of publick Duty & the imminent Dangers to which every thing that is dear to us is exposed, will induce every true friend & Lover of his Country to exert his utmost Powers for its Salvation and Defence. I am Sir Your Obed. Hble Servt

G.W.

